Gould, J.
Appellee Johns took the steps prescribed by the Act regulating contested elections (Gen. Laws of 1873, page 67) to contest the election of appellant Rogers to the offipe- of justice of the peace of • precinct bio. 2, Brazoria county—for which office they were opposing candidates at an election held December 2, 1873. The cause was regularly docketed and tried in the District Court of Brazoria county, resulting in a judgment that the contestant Johns was entitled to the office. From that judgment an appeal has been taken, or sought to be taken, to this court. The statute does not give the right of appeal in such cases, and we are of the opinion that no such right exists. The determination of the result of an election is not a matter pertaining to the ordinary administration of the law in courts of justice, but is in its nature a political question, to be regulated, under the Constitution, by the political authority of the State. The Legislature has seen fit to constitute *341the District Court a special tribunal for the trial of certain cases of contested elections. In trying such cases, the District Courts act under authority conferred by the statute, and not by virtue of any jurisdiction conferred by the Constitution. The citizen who claims an office as having received a majority of the votes at an election, must prosecute his rights in the mode prescribed by the statute. Unless he does so, he has no such property in the office as will entitle him, in ordinary cases, to resort to the courts. 3STo constitutional provision is infringed by denying an appeal from the decision of the District Court, when it acts in such cases as a special tribunal, and not by virtue of its constitutional powers. We regard this question as substantially settled by former decisions of this court, though under different statutes. In O’Docherty v. Archer, 9 Texas, 295, which was under a statute giving the County Court jurisdiction in such cases, but giving no appeal, the court say: “ In “ constituting the tribunal it was optional with the Legislature “ to give an appeal or not, as might best comport with their “ views of public policy. As no appeal was given, the infer- “ ence must be that none was intended. The terms of office “ of these officers are of so short duration that, in many cases, “ the term would expire before the right could be finally deter- “ mined, if the parties were allowed to litigate their respective “ claims through successive appeals to the court of last resort.” The District Court in that case had dismissed the certiorari, by means of which the decision of the County Court was sought to be revised, and its action was affirmed by this court. (See' also, Baker v. Chisholm, 3 Texas, 158; Arberry v. Severs, 6 Texas; Walker v. Tarrant county, 20 Texas, 20; Lindsey v. Luckett, 20 Texas, 516.
The case of McKinney v. O’Connor was decided under a different statute, giving the right of appeal. (25 Texas.)
In Wright v. Fawcett, decided at the present term, we held that the District Court had no jurisdiction to try a case of contested election, where the contestant had failed to take the steps prescribed by the statute—predicating that ruling on the *342ground that it had no constitutional jurisdiction in such eases. (See authorities there cited.)
For want of jurisdiction the case is dismissed.
Dismissed.
Justice Moore did not concur.